Citation Nr: 1200372	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1979 to May 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in San Diego, California.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in September 2009.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In July 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran had a chronic acquired psychiatric disorder of paranoid schizophrenia superimposed on a personality disorder in service and he currently has the same chronic disorder.


CONCLUSION OF LAW

With all reasonable doubt resolved in the Veteran's favor, an acquired psychiatric disorder of paranoid schizophrenia superimposed on a personality disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting the claim, it is fully substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As noted above, this appeal involves a previous remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by ensuring VCAA compliance, obtaining outstanding VA medical records from the VA Hospital in Charleston, South Carolina, and scheduling the Veteran for a VA mental disorders examination to determine whether he has a psychiatric disorder that was superimposed on his personality disorder during service.


Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder, and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  VAOPGCPREC 82-90. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for a Psychiatric Disorder

The Veteran contends that service connection is warranted for a psychiatric disorder that he claimed as a personality disorder.  He impliedly contends that his personality disorder worsened during service and resulted in discharge from service for unsuitability due to personality disorder.  

Service treatment records reveal that, in December 1981, the Veteran was given a mental status evaluation prior to administrative separation from service and was found to be sullen, hostile, and extremely paranoid.  The service examiner opined that he appeared to have a paranoid personality disorder with superimposed paranoid disorder, or paranoid schizophrenia.  In February 1982 a mental status evaluation showed severe paranoid personality disorder with severe mistrust and suspiciousness.  Administrative separation from service was recommended.  The report of medical examination at service separation reveals abnormal psychiatric findings; the Veteran was noted to have remained silent throughout the entire examination.  He refused to complete the report of medical history.  

Following service, there is no record of treatment for psychiatric symptoms for several decades.  In April 2009, the Veteran was released from jail, to which he had been sentenced for assaulting a police officer.  As a requirement of his probation, he was ordered to take psychiatric medications prescribed while he was incarcerated.  He presented to the VA mental health clinic in April 2009, but was unable to provide a thorough psychiatric history to the examiner.  Nevertheless, he denied any psychiatric treatment between his release from active duty and his incarceration.  

The April 2009 VA examiner deferred an Axis I diagnosis, but thought bipolar disorder and a psychotic disorder were still to be ruled out.  A May 2009 treatment report carries a diagnosis of bipolar NOS, noted as diagnostically unclear.  In October 2009, a diagnosis of schizophrenia, chronic, undifferentiated was listed.  In late December 2009, the Veteran was seen in the emergency room.  It was noted that he had not taken his medications, had not eaten, and had not drunk for several days.  The Veteran was admitted to specialty care where he became combative, repeatedly pulling out his lines, and required restraints.  Over the next several days he reportedly had episodes of delirium.  His sister reported that he had a long history of psychiatric symptoms.  The Veteran was discharged to home on January 15, 2010.

The Board remanded the case in July 2010 in part to obtain an opinion regarding whether the Veteran had a psychiatric disorder that was superimposed on his personality disorder during service, and whether that disorder is the same chronic disorder currently diagnosed.  After examining the Veteran and reviewing the claims file, the July 2010 examiner opined that it is likely as not (50/50 probability) that the current schizophrenic condition was beginning to show signs and symptoms while the Veteran was in the Army.  Thus, one could say it is likely as not (50/50 probability) that the current schizophrenic condition was related to or superimposed upon the paranoid personality disorder and behavioral problems the Veteran was experiencing in the Army.  According to the examiner, these bizarre behaviors might reasonably be interpreted as first steps of the disease.  This opinion was based on the fact that the Veteran did not report any factors in childhood history that would predispose him to schizophrenia.  Moreover, the VA examiner reasoned that the service records revealed no psychiatric problems prior to his assignment overseas to Korea.  

The July 2010 VA examiner further opined that the Veteran was predisposed to have schizophrenia, and noted that, as with many individuals, they can keep it together as long as they remain in a stable, familiar, and relatively stress-free environment, but frequent changes and the loss of family setting (such as being taken in to the Army and frequently moved, especially to foreign lands), might be enough to destabilize one already predisposed to the illness.  In the VA examiner's opinion, that best explains what happened to the Veteran in this case.

Based on what appears to be a very thorough examination and well reasoned opinion in July 2010, the Board finds that the weight of the evidence is at least evenly balanced on the question of whether the Veteran had a chronic acquired psychiatric disorder superimposed on a personality disorder in service, and now has the same chronic acquired psychiatric disorder.  While continuity of symptomatology after service is far from clear in this case, and was a stated basis of the RO's denial, such evidence is not necessary.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, there is no clear attribution of the Veteran's symptoms to an intercurrent cause.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder of paranoid schizophrenia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

 
ORDER

Service connection for an acquired psychiatric disorder of paranoid schizophrenia is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


